Case 20-14619-mdc       Doc 63     Filed 06/03/21 Entered 06/03/21 11:05:13           Desc Main
                                   Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   In Re:                                       :
            Heidi Dougherty                     :      Chapter 13
            Michael J. Dougherty                :      Case No.: 20-14619-MDC
            Debtor(s)                           :


 APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Brad J. Sadek, Esquire applies under §330 of the Bankruptcy Code for an award
   of compensation and reimbursement of actual, necessary expenses and represents:

1. Applicant is counsel for the Debtor.

2. The Debtor filed a petition under the Bankruptcy Code on December 2, 2020.

3. The Debtor’s annualized current monthly income as set forth on Form B22C is:

     ____ above median (the amount on line 15 is not less than the amount on line 16)

     __X___ below median (the amount on line 15 is less than the amount on line 16).

4. All services rendered and expenses incurred for which compensation or reimbursement is
   requested were performed or incurred for or on behalf of the Debtor, the services and
   expenses were actual and necessary, and the compensation requested for those services is
   reasonable.

5. Applicant requests an award of compensation of $9,726.00 for providing the following
   services:

   Date       Work Completed                                              By Whom     Hours
   10/19/2020 Service of documents list required to prepare bankruptcy    Paralegal   0.3
              schedules and Credit Counseling Course instructions
   11/30/2020 Email correspondence to Debtors requesting documents        Paralegal   0.3
              and completion of Credit Counseling Course in order to
              file Emergency Bankruptcy to stop sheriff sale
   12/02/2020 Preparation of Emergency Bankruptcy Filing including        Paralegal   1.0
              generating Credit Report, PACER Search, and local county
              dockets and generating E-Signatures and service of the
              same to Debtors
   12/02/2020 Further email correspondence with Debtors to advise of      Paralegal   0.8
              the necessary procedures in order to promote a successful
              emergency filing
Case 20-14619-mdc       Doc 63    Filed 06/03/21 Entered 06/03/21 11:05:13            Desc Main
                                  Document     Page 2 of 5



   12/02/2020 E-filing of Emergency Bankruptcy Petition and service of    Paralegal   0.5
              Notice of Bankruptcy filing to Creditors of whom property
              was at risk
   12/04/2020 Email Correspondence to Debtors advising of documents       Paralegal   0.3
              required to complete preparation of their remaining
              schedules
   12/07/2020 Further email correspondence discussing the remaining       Paralegal   0.3
              documents required to prepare remaining schedules
   12/09/2020 Additional email correspondence advising the                Paralegal   0.5
              imperativeness of documents still needed to complete
              remaining schedules
   12/14/2020 Email correspondence to Debtors advising that no            Paralegal   0.2
              documents have been received in order to prepare
              remaining schedules
   12/16/2020 Preparation and filing of Motion to Extend Deadline for     Paralegal   0.5
              Filing Remaining Schedules
   12/16/2020 Email correspondence with Debtors advising of the           Paralegal   0.5
              imperativeness of documents still needed and why for
              completion of remaining schedules
   12/28/2020 Receipt and sorting of Debtors documents via fax and        Paralegal   0.3
              forwarding the same to Attorney for Remaining Petition
              Schedule prep
   12/30/2020 Preparation and filing of Second Motion to Extend           Paralegal   0.5
              Deadline for Filing Remaining Schedules
   12/30/2020 Email correspondence with Debtors requesting 2019 Tax       Attorney    0.5
              Returns
   12/30/2020 Preparation and Review of Remaining Petition Schedules      Attorney    1.0
              with Debtors and generation of e-signatures for Petition
              signing
   12/31/2020 Email correspondence with Debtors reviewing changes         Attorney    0.5
              needed in the Petition and request for e-signatures on
              Petition
   01/04/2021 E-filing of Remaining Chapter 13 Petition and Schedules     Paralegal   0.5
              including filing of the Chapter 13 Plan and Means Test
              Form 22a
   01/04/2021 Preparation and service of Debtors case information         Paralegal   0.5
              including Trustee name and plan payment amount and
              second Credit Counseling Course Instructions
   01/12/2021 Correspondence to Debtors regarding Motion for Relief       Paralegal   0.3
              filed
   01/13/2021 Telephonic conference with Debtors to review Motion for     Attorney    0.5
              Relief
   01/13/2021 E-mail correspondence to opposing counsel to request        Attorney    0.3
              Stipulation Settlement of MFR
   01/15/2021 E-mail correspondence to opposing counsel                   Attorney    0.3
   01/19/2021 E-mail correspondence to Debtors to advise of opposing      Attorney    0.5
              counsel’s communication
Case 20-14619-mdc       Doc 63   Filed 06/03/21 Entered 06/03/21 11:05:13             Desc Main
                                 Document     Page 3 of 5



   01/22/2021 Preparation and filing of Response to Motion for Relief     Attorney    0.5
   01/27/2021 Preparation of Notice of 341 Letter and file preparation    Paralegal   0.8
              including redaction, resizing, scanning, uploading, and
              organization of files due to Ch 13 Trustee prior to the
              Hearing and e-service of Notice to Debtors
   01/29/2021 E-mail correspondence with Debtors requesting proof of      Attorney    0.8
              mortgage payments made in order to settle MFR
   01/30/2021 Additional e-mail correspondence with Debtors regarding     Attorney    0.2
              settlement of MFR
   02/01/2021 E-mail correspondence with Debtors in advisement of         Attorney    0.2
              continued MFR Hearing
   02/03/2021 E-mail correspondence to Debtors following up on            Paralegal   0.2
              documents required prior to 341 Hearing
   02/04/2021 E-mail correspondence to Debtors further advising of 341    Attorney    0.2
              Hearing
   02/04/2021 Further email correspondence with Debtors advising of       Attorney    0.5
              mortgage payment bouncing and outstanding MFR
   02/05/2021 E-mail correspondence with Debtors regarding documents      Attorney    0.3
              outstanding prior to 341 Hearing
   02/08/2021 E-mail correspondence with Debtors regarding documents      Attorney    0.5
              outstanding prior to 341 Hearing
   02/08/2021 File preparation including redaction, resizing, scanning,   Paralegal   0.5
              uploading, and organization of newly received documents
              due to Ch 13 Trustee prior to the Hearing
   02/09/2021 E-mail correspondence to Debtors advising of documents      Attorney    0.8
              required for the Hearing
   02/11/2021 E-mail correspondence with Debtors regarding Motion to      Attorney    0.5
              Dismiss for Plan Payments
   02/12/2021 E-mail correspondence requesting remaining documents        Attorney    0.5
              outstanding prior to 341 Hearing
   02/15/2021 E-mail correspondence to Debtors requesting proof of        Attorney    0.2
              mortgage payment made
   02/17/2021 E-mail correspondence with Debtors regarding documents      Attorney    0.2
              required prior to 341 Hearing
   02/21/2021 E-mail correspondence with Debtors regarding documents      Attorney    0.5
              required prior to 341 Hearing
   02/22/2021 E-mail correspondence to Debtors regarding status of MFR    Attorney    0.2
              Hearing
   02/23/2021 Follow-up e-mail correspondence with Debtors regarding      Attorney    0.8
              status of MFR Hearing
   02/24/2021 Attendance of MFR Hearing and review of the same with       Attorney    2.5
              Debtors
   03/04/2021 E-mail correspondence with Debtors regarding result of      Attorney    0.5
              MFR Hearing
   03/09/2021 E-mail correspondence with Debtors regarding Motion to      Attorney    0.3
              Dismiss for Payments
   03/12/2021 E-mail correspondence with Debtors advising of Dismissed    Attorney    0.5
Case 20-14619-mdc       Doc 63     Filed 06/03/21 Entered 06/03/21 11:05:13               Desc Main
                                   Document     Page 4 of 5



                Chapter 13 Case
   03/24/2021   E-mail correspondence with Debtors regarding status of        Attorney    0.3
                payments and steps to take if Debtors wished to continue
                with this active Chapter 13 Case
   03/30/2021   Telephonic conference with Debtors to discuss future          Attorney    0.5
                course of action for case
   04/06/2021   E-mail correspondence with Debtors to discuss future          Attorney    0.3
                course of action for case
   04/09/2021   E-mail correspondence to Debtors advising of risk of filing   Attorney    0.1
                discussed Motion to Reinstate
   04/12/2021   E-mail correspondence with Debtors reviewing Proof of         Attorney    0.5
                Trustee Payments and Mortgage Payments made in order
                to prepare Motion to Reinstate
   04/20/2021   E-mail correspondence requesting additional information       Attorney    0.5
                to support proposed Objection to Mortgage Claim
   04/27/2021   E-mail correspondence with Debtors further advising of        Attorney    0.5
                necessary amount to cure mortgage payments
   04/30/2021   E-mail correspondence from Debtors in re: Proof of            Attorney    0.1
                Mortgage payment
   05/04/2021   E-mail correspondence to opposing counsel                     Attorney    0.7
   05/05/2021   E-mail correspondence with Debtors regarding dismissed        Attorney    0.5
                Bankruptcy case and vehicle repossession
   05/06/2021   E-mail correspondence with Debtors re: Mortgage and           Attorney    0.8
                Trustee Payments
   05/07/2021   E-mail correspondence with Debtors re: Mortgage and           Attorney    0.5
                Trustee Payments
   05/10/2021   Reached out to opposing counsel via telephone; left voice     Attorney    0.2
                message
   05/11/2021   Email Correspondence with opposing counsel                    Attorney    0.5
   05/14/2021   Preparation and filing of Objection to Claim 15-1 of          Attorney    0.5
                TruMark Financial
   05/17/2021   E-mail correspondence with opposing counsel                   Attorney    0.5
   05/28/2021 E-mail correspondence with Debtors regarding future             Attorney    0.8
              course of action and resolve for MFR
   06/01/2021 Preparation, review and e-filing of Amended Plan and            Attorney    2.5
              Amended Schedules I & J with Debtors to cover mortgage
              arrears and trustee arrears
   06/01/2021 E-service of Amended Plan to Debtors                            Paralegal   0.2
   06/08/2021 Preparation and attendance of Hearing for Motion to             Attorney    2.0
              Reinstate Chapter 13 Case.
Case 20-14619-mdc        Doc 63    Filed 06/03/21 Entered 06/03/21 11:05:13              Desc Main
                                   Document     Page 5 of 5




7. The Debtor paid Applicant $2,295.00, plus filing fees, prior to the filing of the petition.

8. A copy of the Applicant’s disclosure of compensation pursuant to Fed. R. Bankr. P.
   2016(b) is attached hereto as Exhibit “A.”

9. None of the compensation paid to applicant will be shared with any person other than a
   member or regular associate of applicant’s law firm unless 11 U.S.C. §504(c) applies.

         WHEREFORE, Applicant requests an award of $9,726.00 in further
   compensation and of $0.00 in reimbursement of actual, necessary expenses.


   Dated: June 3, 2021                            /s/ Brad J. Sadek, Esquire
                                                            Brad J. Sadek, Esquire
                                                            Sadek and Cooper
                                                            1315 Walnut Street
                                                            Suite #502
                                                            Philadelphia, PA 19107
                                                            215-545-0008
